 
 
I 
108th CONGRESS
2d Session
H. R. 5077 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2004 
Mr. Nethercutt introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To require the conveyance of a small parcel of Federal land in the Colville National Forest, Washington, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Colville Land Conveyance Act of 2004. 
2.Land conveyance, Colville National Forest, Washington 
(a)Conveyance requiredThe Secretary of Agriculture shall convey, by quit claim deed and without consideration, to the Ferry County Public Hospital District No. 1 (in this section referred to as the recipient) all right, title, and interest of the United States in and to a parcel of land in the Colville National Forest consisting of approximately 3.274 acres, as depicted on the map entitled Colville Land Conveyance and dated July 25, 2004, and more particularly described as a portion of Parcel A, Lot 19 of section 6 of township 36 north, range 33 east, Willamette meridian, delineated on Record of Survey, recorded June 1, 2004, in Book 4 of Surveys, Pages 173 and 174, Auditors File No. 259175, Ferry County, Washington. 
(b)Map and legal descriptionIn the event of any discrepancy between the map referred to in subsection (a) and the legal description of the land to be conveyed under such subsection, the map shall prevail unless the Secretary determines otherwise. The Secretary may correct any minor errors in the map, the legal description, or encumbrances on the land. The map shall be on file and available for inspection in the Office of the Chief of the Forest Service and the Office of the Supervisor of Colville National Forest. 
(c)Revocation of land withdrawalsAny public order withdrawing any portion of the land to be conveyed under subsection (a) from appropriation or disposal under the public land laws is revoked to the extent necessary to permit the conveyance of the land. 
(d)Withdrawal of federal landSubject to valid existing rights, the land to be conveyed under subsection (a) is withdrawn from all forms of location, entry, and patent under the public land laws, including the mining and mineral leasing laws and the Geothermal System Act of 1970 (30 U.S.C. 1001 et seq.) until the date on which the conveyance is completed. 
(e)Costs of implementing the conveyanceThe administrative costs of implementing the conveyance of Federal land shall be paid by the recipient. 
(f)Boundary adjustmentThe Secretary shall adjust the boundaries of Colville National Forest to reflect the land conveyance carried out under this section. 
(g)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under this section as the Secretary considers appropriate to protect the interests of the United States. 
 
